DETAILED ACTION
This Office action is in response to the application filed on 18 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:
As recited in the last line of each of claims 5 and 13, “the nominal minimum” lacks antecedent basis and should be changed to “a nominal minimum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, “The method according to claim 18, wherein the nominal minimum (e.g. 400V DC) and the nominal maximum (e.g. 625V DC).” 
The use of parentheses as well as “e.g.” (exempli gratia, “for example”) in reciting values for nominal minimum and nominal maximum render the claim indefinite because it is unclear whether the limitations are part of the claimed invention.  See MPEP § 2173.05(d).
Examiner will interpret the parenthetical values to be merely examples as recited, and thus as non-limiting on the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson et al. (US 2015/0244270; hereinafter “Karlsson”).
In re claims 1, 2, and 10, Karlsson discloses an intelligent architecture system (see, e.g., Figs. 15 and 16; the system is “intelligent” at least because it has a controller), comprising: an input line (Vin); an output line (Vout); and an intelligent architecture (3000) operably interposed between the input line and the output line, the intelligent architecture being configured to operate in various modes (see Figs. 17-20; [0044]-[0045], [0127], etc.) in accordance with the voltage of the input line (id.) to thereby control a voltage of the output line in accordance with the voltage of the input line (id. and [0132]).
In re claims 3 and 11, Karlsson discloses wherein the intelligent architecture is operable in an inrush current limiting mode ([0013], [0099], [0120] until the voltage of the input line reaches a nominal minimum (e.g., Vinmin, or alternately any voltage between Vinmin and Vinmax may correspond to a nominal minimum).  
In re claims 4 and 12, Karlsson discloses wherein, when the voltage of the input line exceeds a nominal maximum (e.g., VTPre/k in Fig. 17), the intelligent architecture is operable in a DC link voltage limiting mode (that is, the DC output voltage Vout is “limited,” or in other words controlled or regulated, at the value VTPre – see Fig. 17, [0127]).  
In re claims 5 and 13, Karlsson discloses wherein the intelligent architecture is operable in an input voltage bypass mode (that is, the output voltage Vout tracks the input voltage Vin – see Regulated Ratio mode, Fig. 17, [0127]) when the voltage of the input line exceeds the nominal minimum other than during a ramp-up stage (Fig. 17; the nominal minimum may be Vmin (labeled Vinmin elsewhere), and the “ramp-up stage”, which lacks further definition or description in the claim, may be any other region of Vin).
In re claims 6 and 14, Karlsson discloses wherein the intelligent architecture comprises: a main line (in Fig. 15, the power train circuit portions of the system, such as 3100, 3200, 3300, and connections between them, may form the main line) connected to the input and output lines (Vin, Vout respectively); a voltage limiter (any or all of 3100, 3200, 3300) disposed along the main line; a logic selector (e.g., any of 3490, 3440-2, 3450, 3460 in the controller 3400-3; see also detail shown in Fig. 16); a pulse width modulation (PWM) generator (3480) to drive an operation of the voltage limiter (that is, to control the converter switches Q1-Q6; see [0071]) in accordance with a signal from the logic selector (see Figs. 15-16 in general; [0127]); and first and second bypass lines (that is, the input voltage detection and feedforward circuit path as shown in Figs. 15-16 forms the first bypass line, and the output voltage detection and feedback path forms the second bypass line) connected with the main line and the logic selector (as shown).  
In re claims 7 and 15, Karlsson discloses wherein: the main line is connected at an upstream end thereof to the input line (i.e., in Fig. 15, the “Vin” line outside of 3000 is the “input line” and the Vin line inside of 3000 is the upstream end of the “main line”) and at a downstream end thereof to the output line (i.e., for the “Vout” line in Fig. 15, in the same manner as just explained, mutatis mutandis), and the first and second bypass lines are connected to the upstream and downstream ends of the main line, respectively (Fig. 15: feedforward path Si connects at Vin, and feedback path So connects at Vout).
In re claims 8, 9, 16, and 17, Karlsson discloses wherein the intelligent architecture further comprises an input voltage sensing unit (3410-2) and an inrush control unit (3490 and/or 3440-2) disposed along the first bypass line (as shown in Figs. 15-16, the cited circuit blocks are connected along the feedforward/”first bypass line” path of the controller), and wherein the intelligent architecture further comprises an output voltage sensing unit (3460) and a high voltage control unit  (3470) disposed along the second bypass line (these circuit blocks are connected along the feedback/”second bypass line” pat as shown in Figs. 15-16).
In re claims 18 and 19, under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  
In this case, the “method of operating an intelligent architecture interposed between an input line and output line” of claims 18 and 19 merely sets forth the functional aspects of the “intelligent architecture system” of claims 1-9 and 10-17, but in the form of a series of process steps. These functional aspects are all either explicitly recited as functional limitations of the apparatus, or else are the implicit functions when the apparatus is read and understood in light of Applicant’s specification. 
As such, Karlsson’s intelligent architecture system, as cited above, would necessarily perform the method steps of claims 18-19. Karlsson anticipates the method of claims 18-19 in exactly the same way as the apparatus of claims 1-9 and 10-17, and the citations and interpretations provided above with respect to the apparatus also apply, mutatis mutandis, to the method. Therefore the previous rejections based on the apparatus will not be repeated. 
In re claim 20, as far as the claim is presently understood, Karlsson discloses wherein the nominal minimum (Vmin/Vinmin) and the nominal maximum (Vmax/Vinmax).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of known intelligent architectures which produce an output voltage based on an input voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838